DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 04/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “a suitable interconnecting shaft 27” (Page 13, Line 2) and “a bending moment 180” (Page 16, Line 32).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “132” and “174” (Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “core driven” on Page 1, Line 17 should read “core-driven”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the engine” in Line 9 should read “the core engine”.  
“the axial distance” in Line 12 should read “an axial distance”.
“the core engine casing thickness” in Line 13 should read “a core engine casing thickness”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front engine mount".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 fails to disclose a front engine mount prior to the recitation of “the front engine mount”.
For the purposes of compact prosecution, “the front engine mount” is being treated as reciting “a front engine mount”.
Claim 2 discloses the limitation “a first engine mount”.  However, Claim 1 (upon which Claim 2 depends) already discloses a front engine mount.  It is unclear whether the first engine mount is the same as or different from the front engine mount.
For the purposes of compact prosecution, “a first engine mount” is being treated as reciting “the front engine mount”.
Claim 6 discloses the limitations “a gas turbine core engine casing” and “a core engine”.  However, Claim 1 (upon which Claim 6 depends) already discloses a gas turbine core engine casing and a core engine.  
For the purposes of compact prosecution, “a gas turbine core engine casing” and “a core engine” are being treated as reciting “the gas turbine core engine casing” and “the core engine”.
Claim 6 also discloses the limitations “a/the fan assembly”.  However, Claim 1 (upon which Claim 6 depends) already discloses “a fan”.  It is unclear whether the fan assembly is the same as or different from the fan.
For the purposes of compact prosecution, “a/the fan assembly” is being treated as reciting “the fan”.
Claims 3-5 are rejected due to their dependence upon rejected Claims 1-2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of sizing a geared turbofan gas turbine core engine casing, comprising the steps of defining a fan diameter, elastic modulus, an acceptable maximum radius of curvature, and a maximum intake upload; calculating a pitch couple; selecting a thickness value; calculating a core engine casing diameter; and defining an outlet plane for a compressor section.  This judicial exception is not integrated into a practical application because the method steps only disclose abstract ideas, including defining parameters and calculating values, which are all simply mental processes.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of Claims 1 and 5 only discloses these mental processes and fails to disclose any further method step that applies said mental processes.
Allowable Subject Matter
Claims 2-4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a method of sizing a geared turbofan gas turbine core engine casing, the method comprising the steps of defining a fan diameter for a fan; defining an elastic modulus for a material for the core engine casing; defining an acceptable maximum radius of curvature for the core engine casing; defining a maximum intake upload experienced by the core engine; calculating a pitch couple from the maximum intake upload; selecting a thickness value for the core engine casing; calculating a core engine casing diameter from the claims equations; and defining an outlet plane for a compressor section.  Suciu (US Publication No: 2013/0287545) and Kupratis (US Publication No: 2013/0192200) both disclose geared turbofan gas turbine engines defining fan and core diameters; however, neither Suciu nor Kupratis disclose the claimed method steps of defining specific parameters and making calculations.  Therefore, Claims 2-4 and 6 comprise allowable subject matter.
Examiner’s Note
It is noted that, as currently written, Claims 1 and 5 are not disclosed by the prior art (see Allowable Subject Matter above) and solely are rejected under 35 U.S.C. §101 and §112(b).  Claims 1 and 5 can be made allowable if they are rewritten to overcome said rejections while maintaining the allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745